Dear Senator Dardenne:
This office is in receipt of your opinion request of this date, as to whether an individual appointed to serve as interim appointed judge for the Baton Rouge City Court may become a candidate for the same office in October of 1995.
Your concern arises because of the provisions of LSA-Const. Art. V, Sec. 22, (1974), prohibiting an appointee from becoming a candidate in the election to fill the vacancy for the unexpired term or a newly created judgeship.
The constitutional prohibition is inapplicable here, as the individual in question will run in the election for the new full term in October of 1995. It is the opinion of this office that the constitutional authority cited only prohibits the interim appointee from running in a special election to fill that vacancy as distinguished from running in the general election to fill a new term, the latter of which is the case herein.
In accord is Attorney General Opinion 90-338A, a copy of which is attached.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: 09/07/95
Date Released: 09/07/95
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL